Citation Nr: 0209557	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  97-19 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, evaluated as 70 percent 
disabling for the period from November 6, 1996 to the 
present.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The appellant served on active duty from June 1968 to June 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim for an 
increased rating for service-connected post-traumatic stress 
disorder.  In June 1998, the Board remanded this case for 
additional development.  In February 2001, the Board granted 
the claim, to the extent that it granted a rating of 100 
percent for the period from July 19, 1995 to November 6, 
1996, and a rating of 70 percent as of November 7, 1996.  

Following the Board's February 2001 decision, the appellant 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In August 2001, while his case was pending at  the 
Court, the VA's Office of General Counsel filed a "Joint 
Motion for Partial Remand and to Stay Proceedings," 
requesting that the Court vacate the Board's decision and 
remand the appellant's claim for readjudication.  In August 
2001, the Court issued an Order vacating the February 2001 
Board decision.  Given the foregoing, the issue is currently 
whether an evaluation for PTSD in excess of 70 percent is 
warranted for the period from November 7, 1996 to the 
present.  


FINDING OF FACT

The veteran's service-connected PTSD renders him demonstrably 
unable to obtain or retain employment. 






CONCLUSION OF LAW

The schedular criteria for the assignment of a rating of 100 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.132, and 
Diagnostic Code 9411, as in effect prior to November 7, 1996.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The RO denied this claim in April 1996.  The veteran 
appealed, and after remanding the claim in June 1998, the 
Board denied the claim in February 2001.  The veteran 
appealed to t he Court, and in an August 2001 Order, the 
Court vacated and remanded the claim, in part, for 
consideration of certain provisions contained within the 
recently enacted Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000).  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA at the time of the decision on appeal, 
VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the RO's April 1996 decision that the 
evidence did not show that the criteria had been met for a 
higher rating for PTSD.  That is the key issue in this case, 
and the rating decisions, as well as the statement of the 
case (SOC), and supplemental statement of the case (SSOC), 
informed the appellant of the relevant criteria.  The Board 
further points out that it has rendered a favorable decision 
on this claim.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision, SOC, and the SSOC sent to the appellant informed 
him of the information and evidence needed to substantiate 
this claim and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  The appellant has not referenced 
any obtainable evidence not of record that might aid his 
claim.  The RO also requested and obtained VA medical 
records, and has obtained the veteran's available service 
medical records from the National Personnel Records Center.  
VA examinations covering the disability in issue have been 
performed.  Finally, as previously stated, the Board has 
rendered a favorable decision on his increased rating claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Merits

In March 1995, the RO granted service connection for PTSD, 
and assigned a rating of 10 percent.  According to the March 
1997 statement of the case, on July 19, 1995, the RO received 
the veteran's claim for an increased rating for his PTSD.  In 
April 1996, the RO denied the claim (at that time, the RO 
also granted a temporary total disability rating for a period 
of VA hospitalization for PTSD from April 27, 1995 to June 
30, 1995, see 38 C.F.R. § 4.29).  In June 1997, the RO 
increased the veteran's rating to 50 percent, and assigned an 
effective date of July 19, 1995 for the 50 percent rating.  
In June 1998, the Board remanded the claim for additional 
development.  In February 2001, the Board granted the claim, 
to the extent that it granted a rating of 100 percent for the 
period from July 19, 1995 to November 6, 1996, and a rating 
of 70 percent as of November 7, 1996.   The veteran appealed 
the increased rating issue.  

Following the Board's February 2001 decision, the appellant 
appealed to the Court.  In August 2001, while his case was 
pending at  the Court, the VA's Office of General Counsel 
filed a "Joint Motion for Partial Remand and to Stay 
Proceedings," (Joint Motion) requesting that the Court 
vacate the Board's decision and remand the appellant's claim 
for readjudication.  The Joint Motion indicated that the 
portion of the Board's February 2001 decision which granted 
an increased evaluation for PTSD to 100 percent for the 
period from July 19, 1995 to November 6, 1996, should not be 
disturbed.  In August 2001, the Court issued an Order 
vacating the February 2001 Board decision to the extent that 
it denied an evaluation in excess of 70 percent.  Given the 
foregoing history of the veteran's claim, the issue is 
whether a rating in excess of 70 percent is warranted for the 
period from November 7, 1996.

During the course of the appeal, the rating criteria were 
changed.  Specifically, on October 8, 1996, the VA published 
a final rule, effective November 7, 1996, to amend the 
section of the Schedule for Rating Disabilities dealing with 
mental disorders.  61 Fed. Reg. 52695 (Oct. 8, 1996).  Under 
the circumstances, the veteran's increased rating claim is to 
be reviewed under the criteria most favorable to his claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); White v. 
Derwinski, 1 Vet. App. 519, 521 (1991).  However, the changes 
in these regulations do not apply to any date prior to the 
effective date, i.e., November 7, 1996.  See 38 U.S.C.A. 
§ 5110(g) (West 1991).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where entitlement to service connection has 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under 38 C.F.R. § 4.132, Diagnostic Code (DC) 9411, as in 
effect prior to November 7, 1996, the highest rating of 100 
percent is warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, or there are 
totally incapacitating psychoneurotic, symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or, by reason of psychiatric symptoms, the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132.  It should be noted that the 
criteria set forth in 38 C.F.R. § 4.132, DC 9411, for a 100 
percent evaluation are each independent bases for granting a 
100 percent evaluation.  See Johnson v. Brown, 7 Vet. App. 
95, 97 (1994). 

Although many of the veteran's recorded symptoms are not 
specifically provided for in the ratings schedule (e.g., such 
symptoms as flashbacks, nightmares, and isolating behavior), 
the symptoms listed at 38 C.F.R. § 4.132 do not appear to be 
intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  

A global assessment of functioning (GAF) score is a score 
which reflects the psychological, social, and occupational 
functioning of those with psychiatric disability on a 
hypothetical continuum of mental health-illness.  See 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994).

Based on its review of the evidence, the Board finds that an 
evaluation of 100 percent is warranted, based on the evidence 
indicating that the veteran is demonstrably unable to obtain 
or retain employment due to his PTSD.  Johnson.  The Board 
first notes that the regulations for evaluating PTSD, as in 
effect November 6, 1996, are for application to all the 
evidence.  Karnas.  For unclear reasons, this version of the 
regulations was not applied to the evidence dated after 
November 6, 1996 in the Board's February 2001 decision, nor 
was the applicability of these regulations addressed in the 
Joint Motion.

The Board begins by noting that each disability must be 
viewed in relation to its history.  See 38 C.F.R. § 4.1 
(2002).  In this case, a review of the evidence dated prior 
to November 6, 1996 shows that the veteran reported that he 
had not worked since about April 1994.  See e.g., VA PTSD 
examination report, dated in February 1995; VA social and 
industrial survey, dated in July 1995.  This evidence also 
indicated that the veteran was unemployable due to his PTSD.  
See VA "medical record-discharge instructions" (VA Form 10-
7978M), dated in December 1994; VA social and industrial 
survey, dated in July 1995; VA hospital report, dated in June 
1995; see also, decision of the Social Security 
Administration (SSA), dated in February 1996 (showing that 
the SSA determined that the veteran was disabled as of March 
1994, and that he received a primary diagnosis of PTSD).  In 
this regard, other significant history reported by the 
veteran included two divorces, ongoing treatment for PTSD, to 
include a continuous medication regime, and three arrests for 
assault. 

As for the evidence dated after November 6, 1996, this 
evidence primarily consists of VA outpatient treatment 
reports, dated up to March 2000, and a VA mental disorders 
examination report, dated in June 1997.  A review of this 
evidence does not show that the veteran has worked since 
1994, and the June 1997 VA mental disorders examination 
report shows that the examiner concluded that, "The veteran 
is unable to function in a work environment."  The evidence 
indicates that the veteran has been chronically depressed and 
limited in his social contacts (daily phone calls to mother 
and on again-off again contact with girlfriends), with an 
increasingly disabling tendency towards reclusiveness (avoids 
driving himself due to fear of temper outbursts/panic attacks 
and shops during early-morning hours to avoid crowds).  These 
records note that he suffers from "severe" anxiety and sleep 
disturbance due to his PTSD, and that he has lost interest in 
normal activities and that he has lowered energy, decreased 
sexual interest, and weight fluctuation.  This evidence also 
shows that he requires regular outpatient therapy and 
continuous psychotropic medication.  The June 1997 VA mental 
disorders examination report contains an assigned a Global 
Assessment of Functioning (GAF) score of 40, and a May 1998 
report contains an assigned a GAF score of 50.  The score of 
40 suggests some impairment in reality testing or 
communications, or impairment in several areas, such as work 
or school, family relations, judgment, thinking or mood.  See 
Quick Reference to the Diagnostic Criteria from DSM IV 47 
(American Psychiatric Association 1994).  The score of 50 
suggests serious symptoms or serious impairment in social, 
occupational or school functioning.  Id.  In summary, in 
February 2001, the Board determined that the veteran's PTSD 
warranted a 100 percent rating up to November 6, 1996.  The 
Board finds that the evidence dated since that time does not 
show that his PTSD has improved; this evidence warrants the 
conclusion that the veteran has remained unemployable due to 
his PTSD.

Based on the foregoing, and resolving reasonable doubt in the 
veteran's favor, the Board concludes that the veteran has 
remained unemployable due to his PTSD since November 7, 1996.  
As unemployability is sufficient to meet the criteria for a 
100 percent schedular rating under the old schedular 
criteria, Johnson, it is concluded that the criteria for a 
100 percent rating for PTSD have been met as of November 7, 
1996.  A schedular 100 percent rating for PTSD should 
continue through the present, and the claim is therefore 
granted.  


ORDER

As of November 7, 1996, a rating of 100 percent for PTSD is 
granted, subject to provisions governing the payment of 
monetary benefits.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

